Exhibit 10(n) EXECUTION VERSION AMENDED AND RESTATED INTERCREDITOR AGREEMENT This AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of September 8, 2016, and entered into by and among HOVNANIAN ENTERPRISES, INC., K.HOVNANIAN ENTERPRISES, INC. each other Grantor (as defined below) from time to time party hereto, WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as trustee (in such capacity, together with its successors and assigns, the “ Senior Notes Trustee ”) and as collateral agent (in such capacity, together with its successors and assigns, the “ Senior Notes Collateral Agent ”) under the Senior Noteholder Documents (as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as administrative agent (in such capacity, together with its successors and assigns, the “ Senior Credit Agreement Administrative Agent ” and, together with the Senior Notes Trustee, the “ Senior Representatives ”) under the Senior Credit Agreement Documents (as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent for the Mortgage Tax Collateral (as defined below) (together with its successor and assigns, the “ Mortgage Tax Collateral Agent ”), WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as trustee (in such capacity, together with its successors and assigns, the “ 9.125% Junior Trustee ”) and as collateral agent (in such capacity, together with its successors and assigns, the “ 9.125% Junior Collateral Agent ”) under the 9.125% Junior Noteholder Documents (as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as trustee (in such capacity, together with its successors and assigns, the “ 10.000% Junior Trustee ” and, together with the 9.125% Junior Trustee, the “ Junior Representatives ”) and as collateral agent (in such capacity, together with its successors and assigns, the “ 10.000% Junior Collateral Agent ” and together with the 9.125% Junior Collateral Agent, the “ Junior Notes Collateral Agents ”) under the 10.000% Junior Noteholder Documents (as defined below) and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as the Junior Joint Collateral Agent (as defined below) for the benefit of the holders of the obligations under the Junior Indentures (as defined below). RECITALS WHEREAS, the Company, Hovnanian and certain of their Subsidiaries (as defined below) and the Senior Credit Agreement Administrative Agent are entering into the Credit Agreement, dated as of July 29, 2016 (as amended, supplemented or otherwise modified from time to time, the “ Senior Credit Agreement ”), the obligations under which shall be secured by various assets of the Grantors; WHEREAS, the Company, Hovnanian and certain of their Subsidiaries (as defined below), the Senior Notes Trustee and the Senior Notes Collateral Agent have entered into that certain Indenture dated as of October 2, 2012 (as amended, supplemented or otherwise modified from time to time, the “ Senior Indenture ”), pursuant to which the Senior Notes (as defined below) are governed and the obligations under which are secured by various assets of the Grantors; WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 9.125% Junior Trustee and the 9.125% Junior Collateral Agent have entered into that certain Indenture dated as of October 2, 2012 (as amended, supplemented or otherwise modified from time to time, the “ 9.125% Junior Indenture ”), pursuant to which the 9.125% Junior Notes (as defined below) are governed and the obligations under which are secured by various assets of the Grantors; WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the 10.000% Junior Trustee and the 10.000% Junior Collateral Agent are entering into the Indenture dated as of the date hereof (as amended, supplemented or otherwise modified from time to time, the “ 10.000% Junior Indenture ” and, together with the 9.125% Junior Indenture, the “ Junior Indentures ”), pursuant to which the 10.000% Junior Notes (as defined below) shall be governed and the obligations under which shall be secured by various assets of the Grantors; WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the Junior Notes Collateral Agents and the Junior Joint Collateral Agent are parties to the Second Lien Collateral Agency Agreement, dated as of the date hereof (as amended, supplemented or otherwise modified from time to time, the “ Second Lien Collateral Agency Agreement ”), pursuant to which the Junior Joint Collateral Agent has agreed to act as collateral agent for holders of the obligations under the Junior Indentures; WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the Senior Notes Collateral Agent, the Senior Credit Agreement Collateral Agent, the Mortgage Tax Collateral Agent, the Junior Notes Collateral Agents and the Junior Joint Collateral Agent are parties to the Amended and Restated Collateral Agency Agreement, dated as of the date hereof (as amended, supplemented or otherwise modified from time to time, the “ Amended and Restated Collateral Agency Agreement ”), pursuant to which the Mortgage Tax Collateral Agent has agreed to act as agent for the Secured Parties (as defined therein) in connection with the Mortgage Tax Collateral; and WHEREAS, to order the priorities of their respective Liens (as defined below) on the assets of the Grantors and address other related matters set forth below, the parties hereto desire to amend and restate that certain Intercreditor Agreement, dated as of October 2, 2012 (as heretofore amended, supplemented or otherwise modified, the “ Existing Intercreditor Agreement ”), by and among Company, Hovnanian, the other Grantors, the Senior Notes Trustee, the Senior Notes Collateral Agent, the Mortgage Tax Collateral Agent, the 9.125% Junior Trustee and the 9.125% Junior Collateral Agent. WHEREAS, to order the priority of their respective Liens on the assets of the Grantors and address other related matters, the Company, Hovnanian, each other Grantor from time to time party thereto, the Senior Credit Agreement Administrative Agent, the Senior Credit Agreement Collateral Agent, the Mortgage Tax Collateral Agent, the Senior Notes Trustee and the Senior Notes Collateral Agent are parties to the First Lien Intercreditor Agreement, dated as of the date hereof (as amended, supplemented or otherwise modified from time to time, the “Super Priority Intercreditor Agreement”). NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and obligations herein set forth and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree to amend and restate the Existing Intercreditor Agreement in its entirety pursuant to Section8.2(b) thereof as follows: 2 Section 1. (a) Definitions . As used in this Agreement, the definitions set forth above are incorporated herein and the following terms have the meanings specified below: “ 9.125% Junior Collateral Agent ” has the meaning set forth in the preamble hereto. “ 9.125% Junior Indenture ” has the meaning set forth in the recitals. “ 9.125% Junior Noteholder Documents ” means collectively the 9.125% Junior Indenture, the 9.125% Junior Notes and the Junior Noteholder Documents related thereto. “ 9.125% Junior Notes ” means the 9.125% Senior Secured Second Lien Notes due 2020 issued by the Company pursuant to the 9.125% Junior Indenture. “ 9.125% Junior Trustee ” has the meaning set forth in the preamble hereto. “ 10.000% Junior Collateral Agent ” has the meaning set forth in the preamble hereto. “ 10.000% Junior Indenture ” has the meaning set forth in the recitals. “ 10.000% Junior Noteholder Documents ” means collectively the 10.000% Junior Indenture, the 10.000% Junior Notes and the Junior Noteholder Documents related thereto. “ 10.000% Junior Notes ” means the 10.000% Senior Secured Second Lien Notes due 2018 to be issued by the Company pursuant to the 10.000% Junior Indenture. “ 10.000% Junior Trustee ” has the meaning set forth in the preamble hereto. “ Agreement ” means this Amended and Restated Intercreditor Agreement, as amended, renewed, extended, supplemented or otherwise modified from time to time in accordance with the terms hereof. “ Amended and Restated Collateral Agency Agreement ” has the meaning set forth in the recitals. “ Amended and Restated Junior Pledge Agreement ” means the Amended and Restated Second Lien Pledge Agreement, dated as of the date hereof, made by the Company, Hovnanian and the other Grantors in favor of the Junior Joint Collateral Agent, which amends and restates the existing Second Lien Pledge Agreement, dated as of October 2, 2012, made by the Company, Hovnanian and the other Grantors in favor of the 9.125% Junior Collateral Agent, as the same may be further amended, restated or otherwise modified from time to time. “ Amended and Restated Junior Security Agreement ” means the Amended and Restated Second Lien Security Agreement, dated as of the date hereof, made by the Company, Hovnanian and the other Grantors in favor of the Junior Joint Collateral Agent, which amends and restates the existing Second Lien Security Agreement, dated as of October 2, 2012, made by the Company, Hovnanian and the other Grantors in favor of the 9.125% Junior Collateral Agent, as the same may be further amended, restated or otherwise modified from time to time. 3 “ Bankruptcy Code ” means Title 11 of the United States Code. “ Bankruptcy Law ” means the Bankruptcy Code and any similar Federal, state or foreign law for the relief of debtors. “ Business Day ” means any day other than a Saturday, a Sunday or other day on which commercial banks in New York City or in the city where the Corporate Trust Office or similar administrative office of either a Senior Representative or a Junior Representative is located are authorized or required by law or regulation to close. “ Common Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, constituting both Senior Collateral and Junior Collateral. “ Company ” means K. Hovnanian Enterprises, Inc., a corporation organized and existing under the laws of the State of California and wholly-owned by Hovnanian. “ Controlling Senior Collateral Agent ” means (a) prior to the Termination Date (as defined in the Senior Credit Agreement), the Senior Credit Agreement Collateral Agent, and (b)at any time thereafter, the Senior Notes Collateral Agent. “ Deposit Account ” has the meaning set forth in the Uniform Commercial Code. “ Deposit Account Collateral ” means that part of the Common Collateral comprised of Deposit Accounts, Financial Assets and Investment Property. “ DIP Financing ” has the meaning set forth in Section 6.1. “ Discharge of Senior Claims ” means payment in full in cash of (a) all Obligations in respect of all outstanding First-Lien Indebtedness or, with respect to letters of credit outstanding thereunder, delivery of cash collateral in an amount required by the applicable letter of credit, and termination of all commitments to extend credit thereunder and (b) any other Senior Claims that are due and payable or otherwise accrued and owing at or prior to the time such principal and interest are paid, excluding, in any case, Unasserted Contingent Obligations. “ Financial Assets ” has the meaning set forth in the Uniform Commercial Code. “ First-Lien Indebtedness ” means (a) Indebtedness incurred pursuant to the Senior Credit Agreement Documents, (b) Indebtedness incurred pursuant to the Senior Noteholder Documents, (c) all other Indebtedness secured by Liens on all or a portion of the Common Collateral that are senior or equal in priority to the Liens on the Common Collateral securing the Senior Credit Agreement Claims or the Senior Noteholder Claims in an aggregate principal amount not to exceed the amount permitted to be secured on a first-lien basis pursuant to the Senior Credit Agreement, the Senior Indenture and the Junior Indentures and (d) Refinancing Indebtedness in respect of Indebtedness covered by clauses (a) through (c) above, in each case plus interest, advances reasonably necessary to preserve the value of the Common Collateral or to protect the Common Collateral, costs and fees, including legal fees, expenses, and reimbursements to the extent authorized under the Senior Collateral Documents or UCC § 9-607(d), and, in each case, all other Obligations in respect of such Indebtedness. 4 “ First-Lien Intercreditor Agreement ” has the meaning set forth in Section 8.2(b). “ Future First-Lien Indebtedness ” means any First-Lien Indebtedness, other than Indebtedness that is incurred pursuant to the Senior Agreements, which is permitted to be secured by a first lien on the Common Collateral for purposes of the Senior Credit Agreement, the Senior Indenture and the Junior Indentures or any other Senior Document or Junior Document. “ Future Second-Lien Indebtedness ” means any Second-Lien Indebtedness, other than Indebtedness that is incurred pursuant to the Junior Noteholder Documents, which is permitted to be secured by a second lien on the Common Collateral for purposes of the Senior Agreements and the Junior Agreements or any other Senior Document or Junior Document. “ Grantors ” means the Company, Hovnanian and each of its Subsidiaries that has or will have executed and delivered a Senior Collateral Document or a Junior Collateral Document. “ Hovnanian ” means Hovnanian Enterprises, Inc., a Delaware corporation. “ Indebtedness ” means and includes all obligations that constitute “Indebtedness” within the definition of “Indebtedness” set forth in the Senior Credit Agreement and the Senior Indenture, as applicable. “ Insolvency or Liquidation Proceeding ” means (a) any voluntary or involuntary case or proceeding under any Bankruptcy Law with respect to any Grantor as a debtor, (b) any other voluntary or involuntary insolvency, reorganization or bankruptcy case or proceeding, or any receivership, liquidation, reorganization or other similar case or proceeding with respect to any Grantor or with respect to any material part of their respective assets, (c) any liquidation, dissolution, reorganization or winding up of any Grantor whether voluntary or involuntary and whether or not involving insolvency or bankruptcy or (d) any assignment for the benefit of creditors or any other marshalling of assets and liabilities of any Grantor. “ Investment Property ” has the meaning set forth in the Uniform Commercial Code. “ Junior Agreement ” means any Junior Indenture and any other agreement governing Second-Lien Indebtedness. “ Junior Claims ” means all Second-Lien Indebtedness outstanding, including any Future Second-Lien Indebtedness, and all Obligations in respect thereof. Junior Claims include, for the avoidance of doubt, all Junior Noteholder Claims. 5 “ Junior Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, with respect to which a Lien is granted as security for any Junior Claim. Junior Collateral includes, for the avoidance of doubt, all Junior Noteholder Collateral. “ Junior Collateral Agents ” means the collective reference to the Junior Notes Collateral Agents and the Junior Joint Collateral Agent. “ Junior Collateral Documents ” means any agreement, document or instrument pursuant to which a Lien is granted securing any Junior Claims or under which rights or remedies with respect to such Liens are governed, as the same may be amended, restated or otherwise modified from time to time. Junior Collateral Documents include, for the avoidance of doubt, the Junior Noteholder Collateral Documents. “ Junior Creditors ” means the Persons holding Junior Claims, including all Junior Notes Claimholders. “ Junior Documents ” mean the Junior Agreements, the Junior Collateral Documents, and each of the other agreements, documents and instruments providing for or evidencing any other Obligation under any Junior Document and any other related document or instrument executed or delivered pursuant to any Junior Document at any time or otherwise evidencing any Second-Lien Indebtedness. Junior Documents include, for the avoidance of doubt, the Junior Noteholder Documents. “ Junior Indentures ” has the meaning set forth in the recitals. “ Junior Joint Collateral Agent ” means the “Collateral Agent” under, and as defined in, the Second Lien Collateral Agency Agreement. “ Junior Noteholder Claims ” means all Second-Lien Indebtedness and all Obligations with respect thereto. “ Junior Noteholder Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, with respect to which a Lien is granted as security for any Junior Noteholder Claim. “ Junior Noteholder Collateral Documents ” means any agreement, document or instrument pursuant to which a Lien is granted by any Grantor to secure any Junior Noteholder Claims or under which rights or remedies with respect to any such Lien are governed as the same may be amended, restated or otherwise modified from time to time as permitted by this Agreement. “ Junior Noteholder Documents ” means collectively (a) the Junior Indentures, the Junior Notes and the Junior Noteholder Collateral Documents and (b) any other related document or instrument executed and delivered pursuant to any Junior Noteholder Document described in clause (a) above evidencing or governing any Obligations thereunder as the same may be amended, restated or otherwise modified from time to time. “ Junior Noteholders ” means the Persons holding Junior Notes. 6 “ Junior Notes ” means (a) the 9.125% Junior Notes and (b) the 10.000% Junior Notes. “ Junior Notes Claimholders ” means the Persons holding Junior Noteholder Claims, including the Junior Noteholders , Junior Representatives, the Junior Notes Collateral Agents and the Junior Joint Collateral Agent. “ Junior Notes Collateral Agents ” has the meaning set forth in the recitals. “ Junior Representatives ” has the meaning set forth in the preamble hereto. “ Lien ” means, with respect to any asset, any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or security interest in, on or of such asset. “ Mortgage Tax Collateral ” has the meaning set forth in Section 5.7(a). “ Mortgage Tax Collateral Agent ” has the meaning set forth in the preamble hereto. “ Mortgage Tax States ” means the states of Florida, Maryland, Washington, D.C., Minnesota, Virginia, New York and Georgia , and any other state(s) identified to the Mortgage Tax Collateral Agent by the Company and either Senior Collateral Agent which requires a significant payment of mortgage recording taxes or other fees or taxes of a comparable nature and magnitude as that of any of the foregoing Mortgage Tax States. “ Mortgaged Collateral ” means any real property collateral, with respect to which a lien on and security interest in, has been, or is required to be granted to (a) the Senior Collateral Agent pursuant to Section 4.18 of the Senior Indenture, (b) the Senior Credit Agreement Collateral Agent pursuant to Section 6.13 of the Senior Credit Agreement, (c) the 9.125% Junior Collateral Agent pursuant to Section 4.18 of the 9.125% Junior Indenture, (d) the 10.000% Junior Collateral Agent pursuant to Section 4.18 of the 10.000% Junior Indenture or (e) any other holder of Senior Claims or Junior Claims (or any agent or trustee on their behalf) pursuant to the terms of any Senior Document or any Junior Document, as applicable. “ Obligations ” means and includes all obligations that constitute “Obligations” within the definition of “Obligations” set forth in any Senior Agreement (including the Senior Credit Agreement and the Senior Indenture) or Junior Agreement (including the Junior Indentures), as applicable. “ Person ” means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, entity or other party, including any government and any political subdivision, agency or instrumentality thereof. “ Pledged Collateral ” means (a) the Common Collateral in the possession or control of the Controlling Senior Collateral Agent (or its agents or bailees), to the extent that possession or control thereof is necessary to perfect a Lien thereon under the Uniform Commercial Code and (b) the “Pledged Collateral” under, and as defined in, the Amended and Restated Junior Pledge Agreement that is Common Collateral. 7 “ Proceeds ” means the following property (a) whatever is acquired upon the sale, lease, license, exchange or other disposition of Common Collateral, whether such sale, lease, license or other disposition is made by or on behalf of a Grantor, a Senior Representative, a Senior Collateral Agent, a Junior Representative, the Junior Joint Collateral Agent or any Junior Notes Collateral Agent or any other person, (b) whatever is collected on, or distributed on account of, Common Collateral, (c) rights arising out of the loss, nonconformity, or interference with the use of, defects or infringements of rights in, or damage to, the Common Collateral, (d) rights arising out of the Common Collateral, or (e)to the extent of the value of the Common Collateral, and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the Common Collateral. “ Recovery ” has the meaning set forth in Section 6.5. “ Refinancing Indebtedness ” means “Refinancing Indebtedness” as defined in (i) the Senior Credit Agreement, with respect to Indebtedness incurred pursuant thereto, (ii) the Senior Indenture with respect to Indebtedness incurred pursuant thereto and (iii) each Junior Indenture with respect to Indebtedness incurred pursuant to the applicable Junior Indenture. “ Responsible Officer ” means any officer of the Senior Representatives or the Senior Collateral Agents, as applicable, with direct responsibility for the administration of the trust created by the Senior Indenture or the administration of the Senior Credit Agreement, as applicable. “ Second Lien Collateral Agency Agreement ” has the meaning set forth in the recitals. “ Second-Lien Indebtedness ” means (a) Indebtedness incurred pursuant to the Junior Noteholder Documents, (b) all other Indebtedness secured by Liens on all or a portion of the Common Collateral that are equal in priority to the Liens on the Common Collateral securing the Junior Noteholder Claims in an aggregate principal amount not to exceed the amount permitted to be secured on a second-lien basis pursuant to the Senior Credit Agreement, the Senior Indenture and the Junior Indentures and (c) Refinancing Indebtedness in respect of Indebtedness covered by clause (a) or clause (b) above, and, in each case, all other Obligations in respect of such Indebtedness. “ Security Documents ” means, collectively, the Senior Collateral Documents and the Junior Collateral Documents. “ Senior Agreements ” means the Senior Credit Agreement, the Senior Indenture and any other agreement governing First-Lien Indebtedness. “ Senior Claims ” means all First-Lien Indebtedness outstanding, including any Future First-Lien Indebtedness, and all Obligations in respect thereof. Senior Claims shall include all interest and expenses accrued or accruing (or that would, absent the commencement of any Insolvency or Liquidation Proceeding, accrue) after the commencement of an Insolvency or Liquidation Proceeding in accordance with and at the rate specified in the relevant Senior Document whether or not the claim for such interest or expenses is allowed as a claim in such Insolvency or Liquidation Proceeding. Senior Claims include, for the avoidance of doubt, all Senior Credit Agreement Claims and all Senior Noteholder Claims. 8 “ Senior Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, with respect to which a Lien is granted as security for any Senior Claim. Senior Collateral includes, for the avoidance of doubt, all Senior Credit Agreement Collateral and all Senior Noteholder Collateral. “ Senior Collateral Agents ” means the Senior Credit Agreement Collateral Agent and the Senior Notes Collateral Agent. “ Senior Collateral Documents ” means any agreement, document or instrument pursuant to which a Lien is granted securing any Senior Claims or under which rights or remedies with respect to such Liens are governed, as the same may be amended, restated or otherwise modified from time to time. Senior Collateral Documents include, for the avoidance of doubt, the Senior Credit Agreement Collateral Documents, the Senior Noteholder Collateral Documents and the Super Priority Intercreditor Agreement. “ Senior Credit Agreement ” has the meaning set forth in the recitals. “ Senior Credit Agreement Administrative Agent ” has the meaning set forth in the preamble hereto. “ Senior Credit Agreement Claimholders ” means the Persons holding Senior Credit Agreement Claims, including the Senior Credit Agreement Lenders, the Senior Credit Agreement Administrative Agent and the Senior Credit Agreement Collateral Agent. “ Senior Credit Agreement Claims ” means all “Loan Obligations”, as such term is defined in the Senior Credit Agreement. “ Senior Credit Agreement Collateral ” means all the assets of any Grantor, whether real, personal or mixed, with respect to which a Lien is granted as security for any Senior Credit Agreement Claim. “ Senior Credit Agreement Collateral Agent ” means the Senior Credit Agreement Administrative Agent acting in such capacity as collateral agent pursuant to the Senior Credit Agreement. “ Senior Credit Agreement Collateral Documents ” means all “Collateral Documents”, as such term is defined in the Senior Credit Agreement. “ Senior Credit Agreement Documents ” means all “Loan Documents”, as such term is defined in the Senior Credit Agreement. “ Senior Credit Agreement Lenders ” means the Persons holding First-Lien Indebtedness pursuant to the Senior Credit Agreement. 9 “ Senior Creditors ” means the Persons holding Senior Claims, including all Senior Credit Agreement Claimholders and all Senior Notes Claimholders. “ Senior Documents ” mean the Senior Agreements, the Senior Collateral Documents and each of the other agreements, documents and instruments providing for or evidencing any other Obligation under any Senior Document and any other related document or instrument executed or delivered pursuant to any Senior Document at any time or otherwise evidencing any First-Lien Indebtedness. Senior Documents include, for the avoidance of doubt, the Senior Credit Agreement Documents and the Senior Noteholder Documents. “ Senior Indenture ” has the meaning set forth in the recitals. “ Senior Liens ” means the Liens securing the Senior Claims. “ Senior Noteholder Claims ” means all Indebtedness incurred pursuant to the Senior Indenture and all Obligations with respect thereto. “ Senior Noteholder Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, with respect to which a Lien is granted as security for any Senior Noteholder Claim. “ Senior Noteholder Collateral Documents ” means any agreement, document or instrument pursuant to which a Lien is granted by any Grantor to secure any Senior Noteholder Claims or under which rights or remedies with respect to any such Lien are governed, as the same may be amended, restated or otherwise modified from time to time as permitted by this Agreement. “ Senior Noteholder Documents ” means collectively (a) the Senior Indenture, the Senior Notes and the Senior Noteholder Collateral Documents and (b) any other related document or instrument executed and delivered pursuant to any Senior Noteholder Document described in clause (a) above evidencing or governing any Obligations thereunder as the same may be amended, restated or otherwise modified from time to time. “ Senior Noteholders ” means the Persons holding Senior Notes. “ Senior Notes ” means the $577.0 million principal amount of 7.25% Senior Secured First Lien Notes due 2020 issued by the Company pursuant to the Senior Indenture. “ Senior Notes Claimholders ” means the Persons holding Senior Noteholder Claims, including the Senior Noteholders, the Senior Notes Trustee and the Senior Notes Collateral Agent. “ Senior Notes Collateral Agent ” has the meaning set forth in the preamble hereto. “ Senior Notes Trustee ” has the meaning set forth in the preamble hereto. “ Senior Representatives ” has the meaning set forth in the preamble hereto. 10 “ Subsidiary ” means any “Subsidiary” (as defined in the Senior Credit Agreement and the Senior Indenture, as applicable) of Hovnanian. “ Super Priority Intercreditor Agreement ” has the meaning set forth in the recitals. “ Third-Lien Creditors ” means the Persons holding the Third-Lien Obligations. “ Third-Lien Obligations ” means all Indebtedness and other Obligations in respect thereof secured by a lien on the Common Collateral that is junior to both the First-Lien Indebtedness and the Second-Lien Indebtedness, to the extent permitted under the Senior Documents, the Junior Documents and this Agreement. “ Unasserted Contingent Obligations ” means at any time, Obligations for taxes, costs, indemnifications, reimbursements, damages and other liabilities (except for (i) the principal of and interest and premium (if any) on, and fees relating to, any Indebtedness and (ii)contingent reimbursement obligations in respect of amounts that may be drawn under letters of credit) in respect of which no claim or demand for payment has been made (or, in the case of Obligations for indemnification, no notice for indemnification has been issued by the indemnitee) at such time. “ Uniform Commercial Code ” or “
